                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

NATIONWIDE AGRIBUSINESS
INSURANCE, an Iowa corporation, as
subrogee of COOPERATIVE PRODUCERS,                                      8:20CV58
INC., a Nebraska corporation,
                                                                        ORDER
                        Plaintiff,

        vs.

THE GSI GROUP, LLC, a Delaware
corporation, and AGCO CORPORATION
OF DELAWARE, a Delaware corporation,

                        Defendants.

       This matter is before the Court on Plaintiff’s Motion to Change Place of Trial to Lincoln,
Nebraska (Filing No. 11). Plaintiff requests that the place of trial be moved from Omaha, Nebraska
to Lincoln, Nebraska. Defense counsel notified the Court by email that the defendants do not
oppose the motion. Upon review of Plaintiff’s motion, and with due consideration of the relevant
factors pursuant to NECivR 40.1(b)(2), the Court finds that the place of trial should be moved to
Lincoln, Nebraska. Accordingly,


       IT IS ORDERED: Plaintiff’s Motion to Change Place of Trial to Lincoln, Nebraska
(Filing No. 11) is granted. The Clerk of Court shall amend the docket sheet to reflect the place of
trial is Lincoln, Nebraska.

       Dated this 18th day of February, 2020.

                                                     BY THE COURT:

                                                     s./Michael D. Nelson
                                                     United States Magistrate Judge
